         

Exhibit 10.8
Non-Employee Director Compensation Program for the
Remainder of the 2011 Plan Year and for the 2012 Plan Year
          The following compensation program is available to non-employee
directors for the remainder of the plan year that runs from the conclusion of
the 2010 Annual Stockholders’ Meeting until the last day of fiscal 2011 (the
“2011 Plan Year”) and for the plan year that runs from the first day of fiscal
2012 to the last day of fiscal 2012 (the “2012 Plan Year”).
          Retainers and Fees for Non-Employee Directors Other than the Chairman:

•   Effective on January 1, 2011, an annual Board membership retainer of $85,000
shall be paid to each non-employee director (other than the Chairman of the
Board).

o Prorated payments for the remainder of the 2011 Plan Year shall be payable
(1) on January 3, 2011 in the total amount of $14,166.67, reflecting payment for
January and February, and (2) on March 1, 2011 in the total amount of
$21,250.00, reflecting payment for March, April, and May.
o Payments for the 2012 Plan Year will be made in advance in four equal
installments on the first trading day of each of the following months:
June 2011, September 2011, December 2011, and March 2012.
o Each of January 3, 2011, March 1, 2011 and the first trading day of each of
June 2011, September 2011, December 2011, and March 2012, is referred to herein
as a “Payable Date”.

•   Effective on January 1, 2011, an annual Committee Chair retainer of $15,000
shall be paid to the Chair of each standing committee (other than the Executive
Committee).   •   Prorated payments for the remainder of the 2011 Plan Year
shall be payable (1) on January 3, 2011 in the total amount of $2,500.00,
reflecting payment for January and February, and (2) on March 1, 2011 in the
total amount of $3,750.00, reflecting payment for March, April, and May.

o Payments for the 2012 Plan Year will be made in advance in four equal
installments on each applicable Payable Date.

•   Effective on January 1, 2011, in the event that a director’s attendance is
required at more than 24 Board and committee meetings during the 2011 Plan Year
or the 2012 Plan Year, meeting fees in the amount of $1,500 shall be paid to
each non-employee director (other than the Chairman) for each Board and
committee meeting attended and at which a director’s attendance was required in
excess of 24 meetings for such Plan Year; fees will be aggregated and payment
will be made in arrears on the applicable Payable Date.   •   Directors who join
the Board or who are elected to a Chairmanship after the start of a quarter will
receive a prorated retainer for that quarter based on the actual number of days
served. The prorated quarterly payment will be paid on the next Payable Date,
along with the installment due on that date.

          Equity Awards for Non-Employee Directors Other than the Chairman:

•   Each non-employee director (other than the Chairman of the Board) shall
receive a grant of restricted stock units (the “RSUs”) with a value equal to
$125,000 for each plan year in which she or he serves. The number of RSUs
granted shall be equivalent to $125,000 divided by the average of the closing
stock price of ConAgra Foods, Inc. common stock on the NYSE for the thirty
(30) trading days prior to (and not including) the date of grant and rounding to
the nearest share. The RSUs will be granted upon the terms and conditions
approved by the Board and consistent with the ConAgra Foods 2009 Stock Plan.

o The grant date for the 2011 Plan Year shall be November 30, 2010.
o The grant date for the 2012 Plan Year shall be May 31, 2011, the first trading
day of fiscal 2012.
          Chairman’s Compensation:

•   For the 2012 Plan Year, in lieu of the cash and equity compensation
described above and payable to other non-employee directors, the Chairman shall
receive a grant of RSUs with a value equal to $375,000. The number of RSUs
granted shall be equivalent to $375,000 divided by the average of the closing
stock price of ConAgra Foods, Inc. common stock on the NYSE for the thirty
(30) trading days prior to (and not including) the date of grant and rounding to
the nearest share. The RSUs will be granted upon the terms and conditions
approved by the Board and consistent with the ConAgra Foods 2009 Stock Plan. The
grant date for the 2012 Plan Year shall be May 31, 2011, the first trading day
of fiscal 2012.

65



--------------------------------------------------------------------------------



 



RSU Terms

•   Director RSUs will vest one year from the date of grant (100%), subject to
continued service during the entire term. Vesting will be accelerated in the
event of death or permanent disability or, in the event the director is no
longer serving one year from the date of grant (as a director or in the Chairman
role), vesting will be prorated 25% for each fiscal quarter during which the
director served on the first day of the fiscal quarter. Should a director be
newly appointed after the annual equity grant is made, then a prorata portion of
the Board’s annual equity grant will be granted in connection with appointment
based on the number of months remaining for the applicable Plan Year.

Other Programs: The following additional programs are available.

•   Non-Employee Directors’ Medical Plan: Non-employee directors are eligible to
participate in the medical plan in accordance with the plan’s terms, with
premiums paid by the directors.   •   Directors’ Deferred Compensation Plan:
Non-employee directors may elect to defer payment of their cash or stock
compensation into the non-qualified deferred compensation plan for non-employee
directors in accordance with the plan’s terms.   •   ConAgra Foods Matching
Gifts Program: ConAgra Foods will match up to $10,000 of each non-employee
director’s gift(s) to eligible charitable organization(s) during each of the
2011 Plan Year and the 2012 Plan Year.   •   Directors’ Charitable Award
Program: Directors first elected to the Board prior to 2003 continue to have
grandfathered participation in the Directors’ Charitable Award Program (which
was discontinued in 2003).

66